COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 C & C Road Construction, Inc./SAAB Site        §                 No. 08-17-00056-CV
 Contractors, L.P.,
                                                §                   Appeal from the
                      Appellants,
                                                §            County Court at Law No. 6
 v.
                                                §             of El Paso County, Texas
 SAAB Site Contractors, L.P./C & C Road
 Construction, Inc.,                            §                 (TC# 2014DCV2960)

                       Appellees.               §

                                             §
                                           ORDER

        The Court GRANTS the Appellant’s motion to reset the November 8, 2018 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 25th day of October, 2018.


                                                     PER CURIAM

Before Rodriguez, J., Palafox, J. and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment